 1

 2                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4

 5

 6

 7

 8                                                      No. 2:17-CV-2640-DMC

 9

10

11    REYNARD BYRD CORNWELL,                                   ORDER
12                       Plaintiff,
13           v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial
19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).
20                  A review of the docket reflects plaintiff has made his election regarding
21   proceeding for all purposed before a United States Magistrate Judge. Good cause appearing
22   therefor, the order to show cause issued on January 18, 2019, is hereby discharged.
23                  Pursuant to the court’s August 6, 2018, scheduling order, plaintiff is required to
24   prosecute this action by either seeking voluntary remand or filing a dispositive motion within 45
25   days from the date of service of the administrative record by defendant. Plaintiff was warned that
26   failure to comply may result in dismissal of this action for lack of prosecution and failure to
27

28
                                                        1
 1   comply with court rules and orders. See Local Rule 110. A review of the docket reflects that the

 2   answer and certified administrative record were served on January 16, 2019. To date, more than

 3   45 days have elapsed and plaintiff has not filed a dispositive motion.

 4                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why

 5   this action should not be dismissed for failure to file a dispositive motion. Plaintiff is again

 6   warned that failure to respond to this order may result in dismissal of the action for the reasons

 7   outlined above, as well as for failure to prosecute and comply with court rules and orders. See id.

 8                  IT IS SO ORDERED.

 9

10

11   Dated: March 26, 2019
                                                            ____________________________________
12                                                          DENNIS M. COTA
13                                                          UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
